
	
		I
		111th CONGRESS
		1st Session
		H. R. 4032
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2009
			Mr. Brady of Texas
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  first-time homebuyer tax credit and to eliminate the first-time homebuyer
		  requirement and increase the adjusted gross income limitations with respect to
		  such credit, and for other purposes.
	
	
		1.Credit for certain home
			 purchases
			(a)Elimination of
			 first-Time homebuyer requirement
				(1)In
			 generalSubsection (a) of section 36 of the Internal Revenue Code
			 of 1986 is amended by striking who is a first-time homebuyer of a
			 principal residence and inserting who purchases a principal
			 residence.
				(2)Conforming
			 amendments
					(A)Subsection (c) of
			 section 36 of such Code is amended by striking paragraph (1) and by
			 redesignating paragraphs (2), (3), (4), and (5) as paragraphs (1), (2), (3),
			 and (4), respectively.
					(B)Section 36 of such
			 Code is amended by striking First-time homebuyer credit in the heading
			 and inserting Home purchase
			 credit.
					(C)Subparagraph (W)
			 of section 26(b)(2) of such Code is amended by striking homebuyer
			 credit and inserting home purchase credit.
					(3)Clerical
			 amendmentThe table of sections for subpart C of part IV of
			 subchapter A of chapter 1 of such Code is amended by striking the item relating
			 to section 36 and inserting the following new item:
					
						Sec. 36. Home purchase
				credit..
					
				(4)Effective
			 dateThe amendments made by
			 this subsection shall apply to residences purchased on or after the date of the
			 enactment of this Act.
				(b)Extension
				(1)In
			 generalSubsection (h) of section 36 of such Code is amended by
			 striking December 1, 2009 and inserting December 1,
			 2010.
				(2)Waiver of
			 recaptureSubparagraph (D) of
			 section 36(f)(4) of such Code is amended—
					(A)by striking
			 December 1, 2009 and inserting December 1, 2010,
			 and
					(B)by inserting
			 and
			 2010 after 2009 in the heading thereof.
					(3)Election to
			 treat purchase in prior yearSubsection (g) of section 36 of such
			 Code is amended—
					(A)by striking
			 December 1, 2009 and inserting January 1, 2010,
			 and
					(B)by adding at the
			 end the following: In the case of a purchase of a principal residence
			 after December 31, 2009, and before December 1, 2010, a taxpayer may elect to
			 treat such purchase as made on December 31, 2009, for purposes of this section
			 (other than subsections (c) and (f)(4)(D))..
					(4)Effective
			 dateThe amendments made by
			 this subsection shall apply to residences purchased after November 30,
			 2009.
				(c)Modification of
			 gross income limitation
				(1)In
			 generalSubsection (b) of section 36 of such Code is
			 amended—
					(A)by striking
			 $150,000 in paragraph (2)(A)(i)(II) and inserting
			 $300,000, and
					(B)by striking
			 $75,000 in such paragraph (2)(A)(i)(II) and inserting
			 $150,000.
					(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 residences purchased after the date of the enactment of this Act.
				(d)Waiver of
			 recapture of first-Time homebuyer credit for individuals on qualified official
			 extended duty
				(1)In
			 generalParagraph (4) of section 36(f) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
					
						(E)Special rule for
				members of the armed forces, etc
							(i)In
				generalIn the case of the disposition of a principal residence
				by an individual (or a cessation referred to in paragraph (2)) after December
				31, 2008, in connection with Government orders received by such individual, or
				such individual’s spouse, for qualified official extended duty service—
								(I)paragraph (2) and
				subsection (d)(2) shall not apply to such disposition (or cessation),
				and
								(II)if such residence
				was acquired before January 1, 2009, paragraph (1) shall not apply to the
				taxable year in which such disposition (or cessation) occurs or any subsequent
				taxable year.
								(ii)Qualified
				official extended duty serviceFor purposes of this section, the
				term qualified official extended duty service means service on
				qualified official extended duty as—
								(I)a member of the
				uniformed services,
								(II)a member of the
				Foreign Service of the United States, or
								(III)as an employee
				of the intelligence community.
								(iii)DefinitionsAny
				term used in this subparagraph which is also used in paragraph (9) of section
				121(d) shall have the same meaning as when used in such
				paragraph.
							.
				(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to dispositions and cessations after December 31,
			 2008.
				
